Shaw, C. J.
The defendant, as master, had the right by the general maritime law to receive the whole of the freight at Liverpool, as by the bills of lading which he had signed. But for the money which he would thus have receiveu he would be accountable to the charterers; he was their agent to sign bills of lading and receive freight on delivery. Coliman & Stolterfoht were the agents of the charterers at Liverpool, to receive all money’s collected for them by the master. Had he collected the whole of the money, he would have been accountable to those agents for the charter money, that is to say, by himself holding for the owners of the ship three fourths of the amounts received under the bills of lading, and paying over the balance to the said agents of the charterers. The master would, in his capacity of partowner and agent of the other owners, have had *220a lien on this freight money for his charter money. Thus the whole account would have been settled.
But the master would have had a lien only, which he would not be bound as agent of the charterers to enforce, for in effect it would have been enforcing it against themselves. If they had chosen to permit their agents Coliman & Stolterfoht at Liverpool to collect the whole freight of the shippers, and the master had consented to it, the charterers would still have been liable on their express contract for the charter money, whether Coliman & Stolterfoht paid it over to their principals, the charterers, or not. Had there been no bankruptcy till the freight was all collected, this might have been the result.
The money due from the shippers, being the money of the charterers and being collected by their agents, whether those agents paid it to them or not, the charterers are liable to the shipowners for the charter money. If the agents failed with the charterers’ money in hand, it must be the loss of their principal. All which did receive, they received in that capacity. But they could only receive by permission of Captain McCIintock ; and when they became bankrupt, it was for the benefit of all concerned that they should receive no more; and therefore Captain McCIintock rightfully interfered, according to his right and power as master, for the benefit of all concerned.
Had he received the whole of the freight due from the shippers, he would have had a lien on the whole for the charter money due the owners. The whole being subject to such lien, every part was so. If, after he withdrew the authority, he received freight of shippers, his lien for the whole of the charter money attached to the portion of the freight received; and if it was sufficient to pay the charter money, he had a right so to appropriate it.
Does the drawing of the bill in Charleston make any difference ? By the charter party, the owners were to victual, man and navigate the ship at their own expense. They must therefore pay all disbursements at Charleston. But there was a stipulation in the charter party, that the charterers or their agents should advance all the necessary disbursements at Charleston, *221taking a bill payable from the freight (charter money) at Liverpool. But the charter money would be paid on account of the ship; and if the ship should not arrive at all, then it would not be due at all, and then the advance must be repaid.
The disbursements were made by Stewart, Harper & Co., the charterers’ agents at Charleston, and according to agreement they took Captain McClintock’s bill on their own agents for their reimbursement, payable in Liverpool out of the charter money, which would be due him on arrival of the vessel and delivery of the goods. Had the vessel never arrived, Captain McClintock would have been obliged to pay the bill, being the amount of the disbursements, and therefore that amount was at the risk of the owners, was insured for their benefit, and they paid the premium. But if the ship should arrive and deliver the cargo, the charter money would be due to the charterers ; and whether the freight due from shippers was received by the agents or by the master, this would be a fund out of which the.bill would be paid. If the master received it, he must pay the bill, and it is said that he did.
Stewart, Harper & Co. had their remedy as holders of the bill accepted, either by. proving it against Coliman & Stolterfoht or, as they did, claiming it of the drawer; and then their remedy for their part of the freight received by Coliman Sí Stolterfoht would be by charging it as money had and received in account, and proving it against their estate if the balance was in favor of Stewart, Harper Si Co.
This result is not varied in our opinion by the stipulation in the charter party, that the vessel is to go consigned to the charterers’ friends Stewart Harper Si Co. in Charleston and to their agents in Liverpool. This does not in any manner make Coliman Si Stolterfoht agents of the owners, for all purposes or for the purpose of collecting shippers’ freight. The effect would be that, as such consignees, whatever sums they disbursed for the owners, the owners would be liable to them for. But it did not alter the relation of the master to the charterers, by which he was authorized to collect all the freight of the shippers, being accountable to the charterers’ agents for it, first deducting his charter.
*222As to the custom in Liverpool, we do not understand that it goes further than this: that when the consignees of the vessel are persons in good credit, the freight bills are placed in their hands for collection by the master; but we do not understand that any custom prevails there contrary to the common rule of maritime law, that when the money is due on bills of lading, whoever is owner, either absolutely or for the particular voyage, it is the right of the master in the first instance to collect' them, and optional with him whether or not to authorize the person to whom the vessel is consigned to collect them.
The court are therefore of opinion that the plaintiff has no right to recover, beyond the amount for which the defendants offered to be defaulted, and that judgment be entered on the verdict, with costs for the plaintiff to the time of such offer, and for the defendant since.